DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on March 16, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4 and 8-15 have been amended.
Claims 1-20 are pending and have been examined.
Response to Amendments
Applicant amendments to claims 1, 4 and 8-15 have been acknowledged.
Response to Arguments
Applicant's arguments have been considered but are not found persuasive. Applicant argues:

A.  The features of the claimed subject matter provides an advantageous technical effect over the existing art.

	Examiner’s Response:  The claims recite the scheduling of an item to a warehouse which is an administrative process that could be performed by hand, but for the recitation of generic computer elements.  Simply applying an abstract idea to 

B.  The references fail to disclose the specific method for scheduling an item based on the shipment information.

	Examiner’s Response:  Changkum in at least abstract discloses scheduling an item to a warehouse based on sales, inventory and allocation information.  The allocation information includes allocation cost (ex: distance, time and transportation volume).   In at least page 6, Changkum discloses: “if warehouse A is out of stock, the transferrer transfers goods from warehouse B to warehouse A, but due to the large sales volume in warehouse B, warehouse B will also be out of stock, and the transfer of goods from other warehouses to warehouse B is also necessary. For another example, warehouse A is out of stock, and the transferrer transfers goods from warehouse B to warehouse A. In fact, the cost of transferring goods from warehouse C to warehouse A is the lowest….In the embodiment of the present invention, the factors that affect the allocation cost include: the distance between the supply warehouse and the out-of-stock warehouse, the freight per unit distance, the means of transportation, the transportation time, the transportation volume, and so on”.  Transportation volume reads into “shipment volume”, therefore Changkum considers shipment information for item allocation.  Bialynicka-Birula was introduced to evidence that the use of historical data and shipment prediction models for scheduling items to destinations is known in the art (see at least abstract and figure 6).

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.”

Regarding Claims 1, 8 and 15 the claimed invention is directed to an abstract idea without significantly more. The claims recite determining warehouse scheduling of an item, which is an administrative method, a mental process, a mathematical concept and a method of organizing a human activity. Other than reciting a server, a processor and a memory, nothing in the claim precludes the steps for being performed by hand. For example, acquiring data, determining information and scheduling an item could be performed by hand. This judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical 

Regarding dependent claims 2-7, 9-14 and 16-20, these claims are directed to limitations which serve to limit the data and the processing steps. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore, the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Changkun (CN110046755) in view of Bialynicka-Birula (US 2014/0330741 A1).

Claim 1
Changkun discloses the following limitations:
A method for scheduling an item, comprising:

Acquiring, by a server,  a first time sequence corresponding to a target item in a target warehouse, the first time sequence including volume information of the target item corresponding to each unit time within a first historical period; (see at least page 3 – obtain the historical sales data of each supply warehouse in the first time period).

Determining, by a server,  total volume information of the target item within a target period through a  prediction model based on the first time sequence and a target period to be predicted, (see at least page 3- determine the first time period of each supply warehouse in the second time period according to the sales trend prediction model of each supply warehouse and the historical sales data of the first time period. Forecast sales volume).

the target period including at least one unit time (see at least pages 3-4; day).

the prediction model including a plurality of parallel first time sequence sub-models and a weighted sub-model which is connected to an output of each of the parallel first time sequence sub-models that are configured to determine shipment estimation information of the target item within the target period according to the first time sequence and the target period, (See at least page 3-Obtain the inventory of each supply warehouse and the out-of-stock quantity of the out-of-stock warehouse; page 9-The historical sales data of each supply warehouse is used as a training sample and the initial sales trend prediction model is trained to obtain the sales trend prediction model of each supply warehouse).

and the weighted sub-model being configured to perform a weighted summation on pieces of the estimation information which are output by the parallel first time sequence sub-models to determine the total volume information according to a result of the weighted summation;(See at least page 3- Obtain the historical sales data of each supply warehouse in the first time period, and determine the first time period of each supply warehouse in the second time period according to the sales trend prediction model of each supply warehouse and the historical sales data of the first time period.   Forecast 

and scheduling, by the server,  the target item in the target warehouse according to the total volume information and current inventory information of the target item in the target warehouse (see at least page 3-Determine a target warehouse whose inventory in each supply warehouse is greater than the sum of the first predicted sales volume and the out-of-stock volume; page 6- goods allocation).

Changkum in at least abstract discloses scheduling an item to a warehouse based on sales, inventory and allocation information.  The allocation information includes allocation cost (ex: distance, time and transportation volume).   In at least page 6, Changkum discloses: “if warehouse A is out of stock, the transferrer transfers goods from warehouse B to warehouse A, but due to the large sales volume in warehouse B, warehouse B will also be out of stock, and the transfer of goods from other warehouses to warehouse B is also necessary. For another example, warehouse A is out of stock, and the transferrer transfers goods from warehouse B to warehouse A. In fact, the cost of transferring goods from warehouse C to warehouse A is the lowest….In the embodiment of the present invention, the factors that affect the allocation cost include: the distance between the supply warehouse and the out-of-stock warehouse, the freight per unit distance, the means of transportation, the transportation time, the transportation volume, and so on.  Transportation volume reads into “shipment volume”, therefore Changkum considers shipment information for item allocation.  Changkum uses sales prediction models instead of shipment prediction models as discloses on applicant’s claim.  However, Bialynicka-

Claim 2
Furthermore, Changkun discloses the following limitations:

wherein the shipment prediction model is obtained by:

constructing training samples according to shipment volume information of the target item in the target warehouse corresponding to each unit time within a second historical period; (see at least page 9-The historical sales data of each supply warehouse is used as a training sample and the initial sales trend prediction model is trained to obtain the sales trend prediction model of each supply warehouse).

training a preset model according to the training samples, wherein the preset model includes a plurality of parallel second time sequence sub-models and a weighted sub-model which is connected to an output of each of the parallel second time sequence sub-models, and a number of the parallel second time sequence sub-models is not less than a number of the parallel first time sequence sub-models; (see at least page 9).

acquiring a weight of a connection between each of the parallel second time sequence sub-models and the weighted sub-model in the preset model after the training of the preset model is finished; and (see at least page 9).


determining a second time sequence sub-model with an absolute value of the weight that is greater than a preset threshold as a first time sequence sub-model to obtain the shipment prediction model. (see at least page 9).

Claim 3
Furthermore, Changkun discloses the following limitations:

wherein each of the parallel first time sequence sub-models comprises a decomposition item set that includes one or more decomposition items, respective decomposition item sets corresponding to the parallel first time sequence sub-models have a same type, and a same decomposition item has different parameter values when the same decomposition item is included in different parallel first time sequence sub-models. (see at least page 9).

Claim 4
Furthermore, Changkun discloses the following limitations:

wherein scheduling, by the server,  the target item in the target warehouse further comprises:

determining demand amount information of the target item according to the total volume information and the current inventory information of the target item in the target warehouse; and (see at least page 3).

determining a target item provider for providing the target item to the target warehouse and supply amount information corresponding to the target item provider based on the demand amount information of the target item (see at least page 3-transfer warehouse).


Changkum in at least abstract discloses scheduling an item to a warehouse based on sales, inventory and allocation information.  The allocation information includes allocation cost (ex: distance, time and transportation volume).   In at least page 6, Changkum discloses: “if warehouse A is out of stock, the transferrer transfers goods from warehouse B to warehouse A, but due to the large sales volume in warehouse B, warehouse B will also be out of stock, and the transfer of goods from other warehouses to warehouse B is also necessary. For another example, warehouse A is out of stock, and the transferrer transfers goods from warehouse B to warehouse A. In fact, the cost of transferring goods from warehouse C to warehouse A is the lowest….In the embodiment of the present invention, the factors that affect the allocation cost include: the distance between the supply warehouse and the out-of-stock warehouse, the freight per unit distance, the the transportation volume, and so on.  Transportation volume reads into “shipment volume”, therefore Changkum considers shipment information for item allocation.  Changkum uses sales prediction models instead of shipment prediction models as discloses on applicant’s claim.  However, Bialynicka-Birula in at least abstract and figure 6, evidences the use of shipment prediction models for item’s scheduling.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings in Changkun and Bialynicka-Birula in order to provide accurate predictions and allocations (Bialynicka-Birula paragraph 0004).


Claim 5
Furthermore, Changkun discloses the following limitations:

wherein determining the target item provider further comprises:

determining cost characteristic information of each of item providers, which are capable of providing the target item to the target warehouse, about providing the target item; and (see at least abstract and page 3-allocation cost).

determining the target item provider and the supply amount information corresponding to the target item provider based on the cost characteristic information of each of the item providers and the demand amount information of the target item (see at least abstract and page 3).

Claim 6
Furthermore, Changkun discloses the following limitations:

wherein:

the cost characteristic information is of multiple types and each type of cost characteristic information has a respective weight, and (see at least abstract and page 3)

determining the target item provider and the supply amount information corresponding to the target item provider further comprises: weighting, for each of the item providers, the multiple types of cost characteristic information of the item provider according to the weights corresponding to respective types of cost characteristic information to obtain target item information of the item provider about providing the target item; and (see at least abstract and pages 3-4).

sequentially selecting, in an ascending order of the target cost information, the target item provider from the item providers, and determining the supply amount information corresponding to the target item provider so that a sum of the supply amount information corresponding to all the target item providers reaches the demand amount information of the target item (see at least abstract and pages 3-4).


Claim 7
Furthermore, Changkun discloses the following limitations:

further comprising: periodically updating the weight corresponding to each type of cost characteristic information (see at least abstract, pages 3-4). 


As per claims 8-20, claims 8-20 recite substantially similar limitations to claims 1-7 and are therefore rejected using the same art and rationale set forth above.    

CONCLUSION

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	

/ALLEN C CHEIN/Primary Examiner, Art Unit 3687